DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is in response to the amendment filed on June 22, 2022.
Claims 22-41 are pending and under examination.

Response to Amendment and Arguments
In the amendment filed on June 22, 2022, claims 28 and 41 have been amended to overcome the rejection under 35 U.S.C § 112(b). Therefore, the rejection is hereby withdrawn.
As to claim interpretation under 35 U.S.C § 112(f), Applicant traverses examiner’s interpretation of “one or more features configured to engage with the upper surface of the apparatus shell” (emphasis added) in claim 27; “a plurality of interlocking features formed in an outer perimeter of the first plate member, wherein the plurality of uniform interlocking features interlock with engagement features formed in a rim” (emphasis added) in claim 30; “one or more features configured to engage with an upper surface of the apparatus” (emphasis added) in claim 37; and “one or more features” in claim 41. 
Referring again to applicant arguments of claim interpretation under 35 U.S.C § 112(f), Applicant argues that each element recites sufficient structure to perform the claimed function and should not invoke § 112(f). Examiner respectfully traverses applicant remarks. The claim limitation of “one or more features”, “interlocking features” and “engagement features” are generic placeholder. As to the limitation of “one or more features” there is no structure in the term of “features” to perform the function of to engage with the upper surface of the apparatus shell. As to the limitation “interlocking features”, the term “interlocking” is not a structure term, thus, the “interlocking features” has insufficient structure to perform the function of interlocking with engagement features formed in a rim. 
As to prior art rejections, Applicant’s arguments have been fully considered but they are not persuasive for the reasons set forth in detail below.
Applicant argues that FIGS. 6A-6B of Skakoon reference fail to show the lower opening of receptacles 604A-604B follow the contour of the lower surface of the apparatus as recited in claims 22, 35 and 38 (at page 11 of the Remarks). Examiner notes that the apparatus as recited in claims 22, 35 and 38 are not positively recited in the claimed. Furthermore, by definition, “orient” is defined as “to direct something toward the interest of a particular group” (Merriam-Webster.com accessed on August 17, 2022). Thus, the limitation of “the lower opening generally oriented along a contour of a lower surface of the apparatus when the lower part of the central portion of the tool extends through the orifice of the apparatus” (emphasis added), which is cited in lines 9-11 of claim 22, lines7-9 of claim 35 and lines 13-15 of claim 38, does not require that the lower opening is inclined or aligned along a contour of a lower surface of the apparatus. FIGS. 3 and 4 shows apparatus 307 includes two portions, which includes openings for receiving bone screws 200A-200B, each portion has contour surface. Each receptacle 604A-604B inherently has a lower opening. FIG. 6A shows that the lower opening of each receptacle 604A-604B is oriented toward the upper surface of the bone screw receiving portion of apparatus 307.
Furthermore, applicant argues that the extension of each of the receptacles 604A-604B is spaced apart from the fastener members of the apparatus 104, therefore, the extension fails to shroud fastener members of the alleged apparatus 104 when the lower part of the central portion of the tool 600 extends through the orifice of the apparatus (at page 12 of the Remarks). Examiner notes that the apparatus is not positively claimed as part of the invention, thus, the fastener of the apparatus is also not positively claimed as part of the invention. The limitation of “shroud” is defined as “to cut off from view: obscure” or “to cover for protection” (Merriam-Webster.com accessed on August 17, 2022). The extension, which is part of the receptacle 604A-604B, as shown in the annotated figure in the Office Action date March 24, 2022, would cover a fastener (e.g., adding a washer to the bone screw 208A-208B) as the surgeon looking down (the top view) on the receptacles. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the tool further comprises one or more features configured to engage with the upper surface of the apparatus shell” (emphasis added) in claim 27; “a plurality of interlocking features formed in an outer perimeter of the first plate member, wherein the plurality of uniform interlocking features interlock with engagement features formed in a rim” (emphasis added) in claim 30; “one or more features configured to engage with an upper surface of the apparatus” (emphasis added) in claim 37; and “one or more features” in claim 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-25 and 35-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skakoon et al. (US 2002/0052610).

As to claim 22, Skakoon discloses a placement tool (Figs. 6A-6B, which are reproduced and annotated below) for an apparatus 104, the apparatus being configured to be fastened to a cranium, around a burr hole (Fig. 1) formed therethrough, and to receive attachment thereto a medical device 100A (Fig. 1) anchoring mechanism, the placement tool comprising: 
a central portion including an upper part (the portion at lead line 600 as shown in Fig. 6B) and a lower part (fingers 602 as shown in Fig. 6B), the lower part being configured to extend through an orifice of the apparatus 104 (Fig. 6B) and to fit within the burr hole; 
first and second receptacles 604A, 604B, each receptacle being configured to hold a bone screw 200B, each receptacle extending from an upper opening thereof to a lower opening thereof, the lower openings being generally oriented along a contour of a lower surface of the apparatus 104 when the lower part 602 of the central portion of the tool extends through the orifice of the apparatus (Examiner notes that the apparatus is not positively claimed in the claim. The enlarged detail of receptacle 604A shows the lower opening generally oriented at an angle. Fig. 1 also shows the apparatus has a contour on the lower surface to match with the convex surface of the skull); 
first and second arms (Fig. 6A show each receptacle has an arm to connect the receptacle to the body of the apparatus), each arm extending laterally from the upper part of the central portion and being terminated by a corresponding receptacle of the first and second receptacles, a length of each arm from the central portion to the corresponding receptacle being such that the receptacle is generally aligned with a corresponding fastener member of the apparatus when the lower part of the central portion of the tool extends through the orifice of the apparatus (see Fig. 6B). 
wherein each receptacle includes an extension defining the lower opening thereof, the extension being configured to shroud the fastener member of the apparatus when the lower part of the central portion of the tool extends through the orifice of the apparatus (enlarged detail of receptacle 604A as shown in Fig. 6A is reproduced and annotated below shows “extension”. The extension, which is part of the receptacle 604A-604B, as shown in the annotated figure in the Office Action date March 24, 2022, would cover a fastener (e.g., adding a washer to the bone screw 208A-208B) as the surgeon looking down (the top view) on the receptacles).


    PNG
    media_image1.png
    494
    723
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    498
    614
    media_image2.png
    Greyscale


As to claim 23, Skakoon discloses the tool of claim 22, wherein: the central portion is generally aligned along a central axis of the tool (see Fig. 6A ad 6B); and each receptacle extends along a longitudinal axis thereof, from the upper opening thereof to the lower opening thereof, the longitudinal axes of the receptacles extending toward one another in a direction from the upper to the lower opening, and at an angle with respect to the central axis of the tool (center of receptacle 604A has an axis. The axis of 604A is at an angle with respect to the central axis of body 600 of the tool). 

As to claim 24, Fig. 6A appears to shows the lateral extension of each arm is substantially orthogonal to the central axis of receptacle (Figs. 6A). 
 
As to claim 25, Skakoon discloses the system of claim 22, wherein the system further comprises the apparatus 104 (see Figs. 6A-6B above).
 
As to claim 35, Skakoon discloses a placement tool (Figs. 6A-6B, which are reproduced and annotated above) for an apparatus 104, the apparatus being configured to be fastened to a cranium, around a burr hole (Fig. 1) formed therethrough, and to receive attachment thereto a medical device 100A (Fig. 1) anchoring mechanism, the placement tool comprising: 
a central portion including an upper part (the portion at lead line 600 as shown in Fig. 6B) and a lower part (fingers 602 as shown in Fig. 6B), the lower part being configured to extend through an orifice of the apparatus 104 (Fig. 6B) and to fit within the burr hole; 
first and second receptacles 604A, 604B, each receptacle being configured to hold a bone screw 200B, each receptacle extending from an upper opening thereof to a lower opening thereof, the lower openings being generally oriented along a curvature of a contour of a lower surface of the apparatus 104 when the lower part 602 of the central portion of the tool extends through the orifice of the apparatus (Examiner notes that the apparatus is not positively claimed in the claim. The enlarged detail of receptacle 604A shows the lower opening generally oriented at an angle. Fig. 1 also shows the apparatus has a contour on the lower surface to match with the convex surface of the skull);
first and second arms (Fig. 6A show each receptacle has an arm to connect the receptacle to the body of the apparatus), each arm extending laterally from the upper part of the central portion and being terminated by a corresponding receptacle of the first and second receptacles, a length of each arm from the central portion to the corresponding receptacle being such that the receptacle is generally aligned with a corresponding fastener member of the apparatus when the lower part of the central portion of the tool extends through the orifice of the apparatus (see Fig. 6B). 
wherein each receptacle includes an extension defining the lower opening thereof, the extension being configured to shroud the fastener member of the apparatus when the lower part of the central portion of the tool extends through the orifice of the apparatus (enlarged detail of receptacle 604A as shown in Fig. 6A is reproduced and annotated above shows “extension”. The extension, which is part of the receptacle 604A-604B, as shown in the annotated figure in the Office Action date March 24, 2022, would cover a fastener (e.g., adding a washer to the bone screw 208A-208B) as the surgeon looking down (the top view) on the receptacles).

As to claim 36, Skakoon discloses the tool of claim 35, wherein: the central portion is generally aligned along a central axis of the tool (see Fig. 6A ad 6B); and each receptacle extends along a longitudinal axis thereof, from the upper opening thereof to the lower opening thereof, the longitudinal axes of the receptacles extending toward one another in a direction from the upper to the lower opening, and at an angle with respect to the central axis of the tool (center of receptacle 604A has an axis. The axis of 604A is at an angle with respect to the central axis of body 600 of the tool). 

As to claim 37, Skakoon discloses the tool of claim 35, further comprising one or more features configured to engage with an upper surface of the apparatus, the one or more features being located in proximity to an intersection of the upper and lower parts of the central portion of the tool (see annotated figure above). 

As to claim 38, Skakoon discloses an implantable medical therapy system (Figs. 1-6B) comprising:
an elongate therapy delivery device 100 (Fig. 1. The proximal end of electrode 100 is coupled to a generator, which is not shown) configured to couple to the implantable medical device 100A (Fig. 1);
an anchoring mechanism configured to anchor the therapy delivery device (cap 112 as shown in Fig. 3); and
an apparatus 104, the apparatus being configured to be fastened to a cranium, around a burr hole (Fig. 1) formed therethrough, and to receive attachment thereto a medical device anchoring mechanism 110 (Figs. 3-4); and 
 a placement tool (Figs. 6A-6B, which are reproduced and annotated above) for the apparatus 104, the tool comprising:
a central portion including an upper part (the portion at lead line 600 as shown in Fig. 6B) and a lower part (fingers 602 as shown in Fig. 6B), the lower part being configured to extend through an orifice of the apparatus 104 (Fig. 6B) and to fit within the burr hole; 
first and second receptacles 604A, 604B, each receptacle being configured to hold a bone screw 200B, each receptacle extending from an upper opening thereof to a lower opening thereof, the lower openings being generally oriented along a contour of a lower surface of the apparatus 104 when the lower part 602 of the central portion of the tool extends through the orifice of the apparatus (Examiner notes that the apparatus is not positively claimed in the claim. The enlarged detail of receptacle 604A shows the lower opening generally oriented at an angle. Fig. 1 also shows the apparatus has a contour on the lower surface to match with the convex surface of the skull); 
first and second arms (Fig. 6A show each receptacle has an arm to connect the receptacle to the body of the apparatus), each arm extending laterally from the upper part of the central portion and being terminated by a corresponding receptacle of the first and second receptacles, a length of each arm from the central portion to the corresponding receptacle being such that the receptacle is generally aligned with a corresponding fastener member of the apparatus when the lower part of the central portion of the tool extends through the orifice of the apparatus (see Fig. 6B). 
wherein each receptacle includes an extension defining the lower opening thereof, the extension being configured to shroud the fastener member of the apparatus when the lower part of the central portion of the tool extends through the orifice of the apparatus (enlarged detail of receptacle 604A as shown in Fig. 6A is reproduced and annotated below shows “extension”. The extension, which is part of the receptacle 604A-604B, as shown in the annotated figure in the Office Action date March 24, 2022, would cover a fastener (e.g., adding a washer to the bone screw 208A-208B) as the surgeon looking down (the top view) on the receptacles).

As to claim 39, Skakoon discloses the tool of claim 39, wherein: the central portion of the tool is generally aligned along a central axis of the tool (see Fig. 6A ad 6B); and each receptacle extends along a longitudinal axis thereof, from the upper opening thereof to the lower opening thereof, the longitudinal axes of the receptacles extending toward one another in a direction from the upper to the lower opening, and at an angle with respect to the central axis of the tool (center of receptacle 604A has an axis. The axis of 604A is at an angle with respect to the central axis of body 600 of the tool). 

As to claim 40, Fig. 6A appears to shows the lateral extension of each arm is substantially orthogonal to the central axis of receptacle (Figs. 6A). 

As to claim 41, Skakoon discloses the tool of claim 39, further comprising one or more features configured to engage with an upper surface of a shell of the apparatus, wherein the shell defines the orifice of the apparatus, wherein the one or more features are located in proximity to an intersection of the upper and lower parts of the central portion of the tool (examiner notes that the apparatus is not positively claimed as part of the invention, thus, the shell, which is defined by the orifice of the apparatus, is also not positively claimed as part of the invention. Fig. 6B, which is reproduced above, shows the tool includes a plurality of fingers 602 that extend through the orifice of the apparatus 307. Each fingers inherently has a portion to engage an upper surface of the orifice of the apparatus 307 (see Fig. 3)). 
 
Allowable Subject Matter
Claims 26-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771